            Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 1 of 19



 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
      KEVIN PINE, individually and on
      behalf of all others similarly situated,
 9
                             Plaintiff,
10                                                    C17-1826 TSZ
           v.
11                                                    MINUTE ORDER
      A PLACE FOR MOM, INC.,
12
                             Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
         (1)     The deferred portion of plaintiff’s unopposed motion for preliminary
   approval of class action settlement, docket no. 139, and the parties’ joint motion for
16
   approval of class notice program, docket no. 146, both as amended by the Supplemental
   Declaration of Carla A. Peak, Vice President of Legal Notification Services at KCC Class
17
   Action Services, and the exhibits thereto, docket no. 150, are GRANTED as follows:
18                (a)    Kurtzman Carson Consultants LLC (“KCC”) was previously
           appointed as Settlement Administrator for this matter. See Order at 7, ¶ 4 (docket
19         no. 142). KCC’s division known as “KCC Class Action Services” will serve as
           Settlement Administrator.
20
                  (b)    The firm of Mason Lietz & Klinger LLP is SUBSTITUTED for the
21         firm of Kozonis & Klinger, Ltd., as one of four firms serving as Class Counsel.
           See Order at 6, ¶ 3 (docket no. 142); see also Notice of Change of Law Firm
22         (docket no. 145).

23

     MINUTE ORDER - 1
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 2 of 19



 1                    (c)    The following class notice plan is APPROVED. Defendant A Place
              for Mom, Inc. shall provide the Settlement Administrator with two lists, one
 2            containing approximately 56,000 names, phone numbers, and email addresses
              (Group 1), and one containing approximately 3.1 million names, phone numbers,
 3            and email addresses (Group 2). For Group 1, the Settlement Administrator shall
              send via U.S. mail to each non-duplicative postal address it derives a postcard
 4            notice in the form attached as Exhibit A to the Supplemental Declaration of
              Carla A. Peak, docket no. 150 at 7-8. 1 For Group 2, and for any names in Group 1
 5            for which postal addresses could not be identified, the Settlement Administrator
              shall send via email a notice in the form attached as Exhibit B to the Supplemental
 6            Declaration of Carla A. Peak, docket no. 150 at 10-11. 2 The Settlement
              Administrator shall also place notices in the form attached as Exhibit C to the
 7            Supplemental Declaration of Carla A. Peak, docket no. 150 at 13, in the
              publications and for the time periods set forth in Paragraphs 16 and 17 of the
 8            Supplemental Declaration of Carla A. Peak, docket no. 150 at 3-4. The Settlement
              Administrator shall maintain a dedicated website from which a notice in the form
 9            attached as Exhibit D to the Supplemental Declaration of Carla A. Peak, docket
              no. 150 at 15-20, as amended by the Court, as reflected in the red-lined version
10            attached to this Minute Order (the “long-form notice”), may be downloaded. The
              website shall also make available a claim form, an optional payment selection
11            form, and an updated mailing address form in the forms attached respectively as
              Exhibits E, F, and G to the Supplemental Declaration of Carla A. Peak, docket
12            no. 150 at 22, 24, and 26, as amended by the Court, as reflected in the red-lined
              versions attached to this Minute Order. In addition, the website shall contain an
13            opt-out or exclusion form, see Ex. F to Pla.’s Mot. (docket no. 146-6), which may
              be downloaded and then mailed or submitted online to the Settlement
14            Administrator.

15                    (d)    The Court CONCLUDES, for purposes of Federal Rule of Civil
              Procedure 23(b)(3), that the interests of absent class members who wish to litigate
16            their claims for damages individually are adequately protected by the notice and
              opt-out provisions of the above-summarized class notice plan. The Court further
17            CONCLUDES that the forms of notice to class members, which are referenced in
              Paragraph 1(c), above, meet the requirements of Rule 23, and that the methods of
18            transmitting such notices to class members, along with the maintenance of a
              dedicated website concerning the proposed class action settlement, are the best
19

20
     1
         Exhibit A contains one typographical error. In the second sentence after the heading “Who Is
21 Included,” the number “(ii)” is missing before the phrase beginning “Potential Class Members.”
     2
22       Exhibit B contains the same typographical error as Exhibit A.

23

     MINUTE ORDER - 2
           Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 3 of 19



 1        notice practicable under the circumstances and comport with both Rule 23 and the
          Due Process Clause of the United States Constitution.
 2
                  (e)   The Amended Settlement Agreement and Release executed by
 3        plaintiff Kevin Pine and defendant A Place for Mom, Inc., docket no. 139-1, is
          PRELIMINARILY APPROVED, with modifications to the class notice plan,
 4        which is outlined in Paragraph 1(c), above. The proposed class action settlement
          is not obviously deficient and no evidence exists at this stage of the proceedings of
 5        any fraud, collusion, overreaching, or disregard of the rights of absent class
          members on the part of any party. Sufficient discovery was conducted in this case,
 6        and Class Counsel has adequate experience in similar litigation to recommend this
          settlement. The Court’s preliminary approval is subject to change pending the
 7        outcome of a final settlement approval hearing.

 8               (f)    A final settlement approval hearing is SCHEDULED for
          Thursday, October 1, 2020, at 10:00 a.m., in Courtroom 15206 on the 15th
 9        Floor of the United States Courthouse, located at 700 Stewart Street in
          Seattle, Washington. If the final settlement approval hearing needs to be
10        rescheduled or if it must be conducted remotely via telephone or videoconference,
          counsel will be advised and notice will be posted in advance at
11        www.wawd.uscourts.gov/APlaceForMom.

                  (g)    The Settlement Administrator shall establish a website for this
12        matter in time to include the address in the notices to be sent to class members.
          The Settlement Administrator shall maintain this website until further order of the
13        Court. Such website shall allow anyone visiting it to view and download copies of
          (i) the operative pleadings and relevant motions, including any motion for
14        attorney’s fees and costs and any motion for final approval of the proposed class
          action settlement, (ii) the Amended Settlement Agreement and Release, (iii) the
15        Orders and substantive Minutes Orders of the Court, including this Minute Order
          and docket nos. 107, 123, 142, 144, and 148, (iv) the notice of compliance with
16        28 U.S.C. § 1715 and related declaration, docket nos. 140 and 141, and (v) the
          long-form notice and forms described in Paragraph 1(c), above. The Settlement
17        Administrator shall capture screen shots of the website on the date that notices are
          distributed and bi-weekly thereafter until the date of the final settlement approval
18        hearing, and shall submit such screen shots along with any declaration filed in
          support of final approval of the proposed class action settlement.
19
                 (h)    Plaintiff’s motion for attorney’s fees and costs shall be filed on or
20        before June 11, 2020, and noted for September 25, 2020. Any response to such
          motion by a class member who is represented by counsel must be filed with the
21        Court by September 21, 2020. Any response to such motion by a class member
          who is not represented by counsel must be submitted to Class Counsel and
22        postmarked by September 14, 2020. Class Counsel shall collate and file as an

23

     MINUTE ORDER - 3
           Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 4 of 19



 1        attachment to any reply, all responses from class members who are not represented
          by counsel. Any reply shall be filed by the noting date, but no reply need be filed
 2        if no response is filed with the Court or received by Class Counsel.

 3               (i)    Notices to class members shall be sent via U.S. mail (Group 1)
          and/or email (Group 1, if addresses are not available, and Group 2) on or after
 4        June 12, 2020, and no later than June 19, 2020. Publication notice shall be
          completed by July 31, 2020.
 5
                  (j)   The deadline for opting-out of the class (i.e., submitting an exclusion
 6        form) or submitting a written objection to the proposed class action settlement is
          August 20, 2020. Any class member timely requesting to be excluded from the
 7        proposed class action settlement will not be bound by the terms of the Amended
          Settlement Agreement and Release and will not receive any benefits from the
 8        settlement. The deadline for submitting a claim form, an optional payment
          selection form, and/or an updated mailing address form is September 15, 2020.
 9        All such forms and objections shall be submitted to the Settlement Administrator,
          not to the Court.
10               (k)    Any motion for final approval of the proposed class action
          settlement shall be filed by September 21, 2020, and noted for October 1, 2020.
11        Such motion shall be accompanied by an appropriate declaration of the Settlement
          Administrator, summarizing the rates and natures of class members’ responses,
12        and providing copies of all exclusion forms and written objections, redacted as
          necessary to comply with Local Civil Rule 5.2. Such materials shall not be filed
13        in piecemeal fashion or in advance of any motion for final approval of the
          proposed class action settlement.
14
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.

16        Dated this 27th day of May, 2020.

17
                                                    William M. McCool
18                                                  Clerk

19                                                  s/Karen Dews
                                                    Deputy Clerk
20

21

22

23

     MINUTE ORDER - 4
Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 5 of 19




                     Exhibit D
                 Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 6 of 19
     If you received a non-emergency call from A Place for Mom to a
      cellular telephone without your consent, you may be eligible to
             receive a payment from a class action settlement.
        IF YOU ARE A MEMBER OF GROUP 1. THESE ARE YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
                                If you received this a notice by U.S. mail and your notice indicates you are a member
                                of Group 1, you do not need to take any action to receive a pro rata share of the
                                settlement funds. If you received this a notice by email and your notice indicates you
                                are a member of Group 1, in order to receive payment you need to provide an updated
                                mailing address at this link: [WEBSITE] by DATE. If the Settlement is approved by
    Get a Cash Payment via
                                the Court, you will receive a check by U.S. mail and be bound by the terms of the
      check or electronic
                                Settlement. If you prefer payment via electronic payment or would like to donate your
           payment
                                settlement payment to charity, you must submit a Payment Selection Form and a valid
                                email address online at this link [WEBSITE] by DATE. The Parties have selected the
                                Fisher Center for Alzheimer's Research Foundation, an organization whose mission is
                                to understand the causes of Alzheimer's disease, improve the care of people living with
                                it, and find a cure, as the charity to receive donations.
     Exclude Yourself OR        You are not required to participate in the Settlement. If you do not want to be legally bound
       “Opt Out” of the         by the Settlement, you must complete an Exclusion Form by DATE. If you do not exclude
          Settlement            yourself, you will release claims against APFM.
                                You may object to the Settlement by sending a letter to the Settlement Administrator by
             Object             DATE or by appearing in person, or through an attorney hired by you, at the Final Approval
                                Hearing on DATE.
                                At the Final Approval Hearing on DATE, the Court will consider whether to approve the
    Go to the Final Approval    Settlement, a request for attorneys’ fees of $1,500,000, costs of $75,000, and a service
            Hearing             payment of $12,500 to the named plaintiffs. If you wish, you can attend the Final Approval
                                Hearing in person or through an attorney hired by you. Before attending the Final
                                Approval Hearing, check on its status at www.wawd.uscourts.gov/APlaceForMom.
•     These rights and options - and the deadlines to exercise them - are explained in this notice.
•     The Court in charge of this case still has to decide whether to approve the Settlement. Payments and elected
      donations to Fisher Center for Alzheimer’s Research Foundation charity, if any, will be made if the Court approves
      the Settlement. Please be patient.
        IF YOU ARE A MEMBER OF GROUP 2. THESE ARE YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
                                If you received this a notice via email and your notice indicates you are a member of
                                Group 2, you must submit a completed Claim Form at this link [WEBSITE] by DATE
                                to receive a pro rata share of the settlement funds. If you prefer payment via electronic
    Get a Cash Payment via
                                payment or would like to donate your settlement payment to Fisher Center for
      check or electronic
                                Alzheimer’s Research Foundation charity, you must also submit a Payment Selection
           payment
                                Form and a valid email address online at this link [WEBSITE] by DATE. If you do
                                nothing in response, you will be bound by the terms of the Settlement if it is approved
                                by the Court, and you will not receive any monetary benefit from the Settlement.
                                If you do nothing in response, you will be bound by the terms of the Settlement if it is finally
          Do Nothing
                                approved by the Court, and you will not receive any monetary benefit from the Settlement.
     Exclude Yourself OR        You are not required to participate in the Settlement. If you do not want to be legally bound
       “Opt Out” of the         by the Settlement, you must complete an Exclusion Form by DATE. If you do not exclude
          Settlement            yourself, you will release claims against APFM.
                                You may object to the Settlement by sending a letter to the Settlement Administrator by
             Object             DATE or by appearing in person, or through an attorney hired by you, at the Final Approval
                                Hearing on DATE.
                                At the Final Approval Hearing on DATE, the Court will consider whether to approve the
    Go to the Final Approval    Settlement, a request for attorneys’ fees of $1,500,000, costs of $75,000, and a service
            Hearing             payment of $12,500 to the named plaintiffs. If you wish, you can attend the Final Approval
                                Hearing in person or through an attorney hired by you. Before attending the Final
                                Approval Hearing, check on its status at www.wawd.uscourts.gov/APlaceForMom.
•     These rights and options - and the deadlines to exercise them - are explained in this notice.

                                        Questions? Call PHONE
                                                           3 or visit WEBSITE
                                                           3
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 7 of 19
•   The Court in charge of this case still has to decide whether to approve the Settlement. Payments will be made if the
    Court approves the Settlement. Please be patient.
                                         WHAT THIS NOTICE CONTAINS
BASIC INFORMATION……………………………………………………………………………………………..PAGE 4
1. Why is there a notice?
2. What is this class action lawsuit about?
3. Why is there a Settlement?
WHO IS IN THE SETTLEMENT…………………………………………………………………………………...PAGE 5
4. How do I know if I am part of the Settlement?
5. Why did I receive Mail Notice or Email Notice?
THE SETTLEMENT BENEFITS - WHAT YOU GET…………………………………………………………….PAGE 5
6. What does the Settlement provide?
7. Why does Plaintiff’s Counsel estimate payment in the range of $34.00 for each Class Member?
HOW YOU GET A PAYMENT OR ELECT TO MAKE A DONATION………………………………………...PAGE 5
8. If I am a Class Member of Group 1, how and when can I get a payment or make a donation?
9. If I am a Class Member of Group 2, how and when can I get a payment or make a donation?
10. What am I giving up to stay in the Class?
EXCLUDING YOURSELF FROM THE SETTLEMENT………………………………………………………...PAGE 7
11. How do I exclude myself from the Settlement?
THE LAWYERS REPRESENTING YOU…………………………………………………………………………..PAGE 7
12. Do I have a lawyer in this case?
13. How will the lawyers and class representative be paid?
OBJECTING TO THE SETTLEMENT…………………………………………………………………………….PAGE 7
14. How do I tell the Court if I do not think the Settlement is fair?
THE FINAL APPROVAL HEARING……………………………………………………………………………….PAGE 8
15. When and where will the Court decide whether to approve the Settlement?
16. May I speak at the hearing?
IF YOU DO NOTHING……………………………………………………………………………………………….PAGE 8
17. What happens if I do nothing at all?
GETTING MORE INFORMATION………………………………………………………………………………...PAGE 8
18. How do I get more information?
                                              BASIC INFORMATION
1. Why is there a notice?
This Notice is being senthas been made available because you have a right to know about a proposed Settlement of this
class action lawsuit, and about your options, before the Court decides whether to approve the Settlement. If the Court
approves the Settlement, an administrator appointed by the Court will make the payments that the Settlement allows.
Because your rights will be affected by this Settlement, it is extremely important that you read this Notice carefully.
If you received this a shorter version of this Notice via U.S. mail or email, it is because, according to APFM’s records,
you may might have received a non-emergency call from APFM to a cellular telephone between August 7, 2013 and
August 15, 2019. The Court in charge of the case is the United District Court for the Western District of Washington,
and the case is known as Pine v. A Place for Mom, Inc., United States District Court, Western District of Washington,
Case No. 2:17-cv-01826-TSZ, before Judge Thomas S. Zilly. The person who sued on behalf of the class is called the
Plaintiff, and the company he sued, A Place for Mom, Inc. (“APFM”), is called the Defendant.
2. What is this class action lawsuit about?
A class action is a lawsuit in which the claims and rights of many people are decided in a single court proceeding. One
or more representative plaintiffs, also known as “class representatives,” assert claims on behalf of the entire class.
The Representative Plaintiff filed this case against Defendant alleging that APFM violated the Telephone Consumer
Protection Act (“TCPA”) by calling cell phones without the prior express written consent of the recipients.
APFM denies that it did anything wrong, or that this case is appropriate for treatment as a class action.
3. Why is there a Settlement?
The Court did not decide in favor of the Plaintiff or Defendant. Both sides agreed to a settlement instead of going to
                                       Questions? Call PHONE
                                                          4 or visit WEBSITE
                                                          4
                Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 8 of 19
trial. That way, they avoid the cost and uncertainty of a trial, and the people alleged to be affected will get compensation.
The Representative Plaintiff and his attorneys think the Settlement is best for all Class Members.

                                        WHO IS IN THE SETTLEMENT
4. How do I know if I am part of the Settlement?
The Settlement applies to Class Members, who are described as all persons within the United States who, between
August 7, 2013, and August 15, 2019, received, without their consent, a non-emergency call from defendant A Place
for Mom, Inc., or any party acting on defendant’s behalf, to a cellular telephone. There are two groups of Class Members:
(i) Class Members who the parties agree could be identified from APFM’s records (“Group 1”); and (ii) Potential
Class Members who could not be identified from APFM’s records (“Group 2”).
If you have questions about whether you are a Class Member, or are still not sure whether you are included, you can
call PHONE or visit WEBSITE for more information.
5. Why Did I Receive Mail Notice or Email Notice?
APFM obtained approximately 56,000 Class Members’ contact information through the website
“locate.aplaceformom.com” and variations of that website. The Parties agree that such persons are Class Members of
Group 1. Class Members of Group 1 will receive Mail Notice if a postal address is available or email notice if a postal
address is unavailable.
APFM also obtained approximately 3 million people’s contact information from other sources, including through
incoming telephone calls and other websites. The Parties agree that such persons are Potential Class Members of Group
2. Because APFM’s records do not establish whether such persons are Class Members, they received Email Notice and
must submit a valid and timely Claim Form to receive a Settlement Award.
                           THE SETTLEMENT BENEFITS - WHAT YOU GET
6. What does the Settlement provide?
APFM has agreed to pay a total settlement amount of $6,000,000 which will be used to create a Settlement Fund to pay
cash Settlement Awards to Class Members or allow Class Members to make a donation if they elect to do so, Plaintiff’s
attorney fees and costs, any service award to the Representative Plaintiff, and expenses of settlement administration.
Plaintiff’s counsel estimate that the Settlement Award to each Class Member who submits a valid and timely Claim
Form will be in the range of $34.00.
If any money remains in the Settlement Fund after making the payments, the balance will be awarded to the Electronic
Frontier Foundation in the form of a cy pres distribution. The Electronic Frontier Foundation is a non-profit organization
whose mission, in part, is to protect consumers from invasions of privacy resulting from the use of technology, including
cellular telephones. Plaintiff, Defendant, and their attorneys do not have any relationship to the Electronic Frontier
Foundation.
7. Why Does Plaintiff’s Counsel Estimate Payment in the Range of $34.00 for Each Class Member?
The amount of the final cash payment will depend on the total number of Group 1 Class Members who can be located
and total number of Group 2 Potential Class Members who submit valid and timely claims. Approximately 56,000 Class
Members who received Mailed Notice will receive payment automatically. The minimum payment for all Class
Members if every person who received Email Notice submits a valid and timely Claim Form is estimated to be $1.29.
The maximum payment if no one in Group 2 submits a valid and timely Claim Form is estimated to be $71.47.
Plaintiff’s counsel estimate that approximately 2% (or 60,000) persons who received Email Notice will submit timely
and valid Claim Forms establishing they are Class Members. In that event, all Class Members will receive payment
in the range of $34.00.

                HOW YOU GET A PAYMENT OR ELECT TO MAKE A DONATION
8. If I am a Class Member of Group 1, how and when can I get a payment or make a donation?
If you received this a notice by U.S. mail and your notice indicates you are a member of Group 1, you do not need to
take any action to receive a Settlement Award and be bound by the terms of the Settlement.
If you received this a notice by email and your notice indicates you are a member of Group 1, in order to receive a
Settlement Award you need to provide an updated mailing address at this link: [WEBSITE] by DATE. If you do not
provide an updated mailing address to receive payment, you will still be bound by the terms of the settlement.
In either case, if you prefer payment via electronic payment or would like to donate your Settlement Award to Fisher
Center for Alzheimer’s Research Foundation charity, you must submit a Payment Selection Form and a valid email
address online at this link [WEBSITE] by DATE.
A Settlement Award is a cash payment that will be issued by check or electronic payment. Plaintiff’s counsel estimate
                                        Questions? Call PHONE
                                                           5 or visit WEBSITE
                                                           5
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 9 of 19
that the Settlement Award to each Class Member will be in the range of $34.00. The final cash payment amount will
depend on the total number of Group 1 Class Members who can be located and total number of Group 2 Potential Class
Members who submit valid and timely claims.
Payment Selection Forms must be submitted by no later than DATE electronically at [WEBSITE].
The Court will hold a hearing on     ,     to decide whether to approve the Settlement. Please be patient.
9. If I am a Class Member of Group 2, how and when can I get a payment or make a donation?
If you received this a notice via email and your notice indicates you are a member of Group 2, you must submit a valid
and timely Claim Form at this link [WEBSITE] by DATE to receive a Settlement Award. If you prefer payment via
electronic payment or would like to donate your Settlement Award to Fisher Center for Alzheimer’s Research
Foundation charity, you must also submit a Payment Selection Form and a valid email address online at this link
[WEBSITE] by DATE. If you do nothing in response, you will be bound by the terms of the Settlement if it is approved
by the Court, and you will not receive any monetary benefit from the Settlement.
A Settlement Award is a cash payment that will be issued by check or electronic payment. Plaintiff’s counsel estimate
that the Settlement Award to each Class Member will be in the range of $34.00. The final cash payment amount will
depend on the total number of Group 1 Class Members who can be located and total number of Group 2 Potential Class
Members who submit valid and timely claims.
Claim Forms and Payment Selection Forms must be submitted by no later than DATE electronically at [WEBSITE].
The Court will hold a hearing on   ,    to decide whether to approve the Settlement. Please be patient.
10. What if I am a Class Member and did not receive a notice via U.S. mail or email?
If you did not receive a notice via U.S. mail or email and you believe you are a Class Member, you must submit a
valid and timely Claim Form at this link [WEBSITE] by DATE to receive a Settlement Award. If you prefer payment
via electronic payment or would like to donate your Settlement Award to Fisher Center for Alzheimer’s Research
Foundation charity, you must also submit a Payment Selection Form and a valid email address online at this link
[WEBSITE] by DATE. If you do nothing, you will be bound by the terms of the Settlement if it is approved by the
Court, and you will not receive any monetary benefit from the Settlement.
A Settlement Award is a cash payment that will be issued by check or electronic payment. Plaintiff’s counsel estimate
that the Settlement Award to each Class Member will be in the range of $34.00. The final cash payment amount will
depend on the total number of Group 1 Class Members who can be located and total number of Group 2 Potential Class
Members who submit valid and timely claims.
Claim Forms and Payment Selection Forms must be submitted by no later than DATE electronically at [WEBSITE].
The Court will hold a hearing on            ,     to decide whether to approve the Settlement. Please be patient.

Claim Forms and Payment Selection Forms must be submitted by no later than DATE electronically at [WEBSITE].
The Court will hold a hearing on            ,     to decide whether to approve the Settlement. Please be patient.
10.11. What am I giving up to stay in the Class?
If you are a Class Member, unless you exclude yourself, that means that you will release claims against A Place for
Mom and can't sue, continue to sue, or be part of any other lawsuit against A Place for Mom for such released claims
and all of the decisions and judgments by the Court will bind you.
For non-emergency telemarketing calls made to a cellular phone number using an automatic telephone dialing system,
without the prior express written consent of the called party, the TCPA provides for damages of $500 per call, or $1,500
for willful violations. However, APFM has denied that it made any illegal calls to anyone because it calls people who
provide their telephone number in connection with a request for information about senior living, and in any future
lawsuit A Place for Mom will have a full range of potential defenses, including that it had the required consent to make
calls and that such calls were not telemarketing calls and were not made using an automatic telephone dialing system,
among other things. In addition, please note that the TCPA does not provide for attorneys’ fees to prevailing individual
plaintiffs.
If you file a Claim Form for benefits or do nothing at all, you will release A Place for Mom from liability.
Remaining in the Class means that yYou, meaning you and as well as your respective assigns, heirs, executors,
administrators, successors and agents, hereby release, resolve, relinquish and discharge each and all of the Released
Parties from each of the Released Claims (as defined below). You further agree that they You will not institute any
action or cause of action (in law, in equity, or administratively), suits, debts, liens, or claims, known or unknown,
fixed or contingent, which yYou may have or claim to have, in state or federal court, in arbitration, or with any state,
federal or local government agency, or with any administrative or advisory body, arising from the Released Claims.
“Released Claims” means any and all claims, causes of action, suits, obligations, debts, demands, agreements, promises,
liabilities, damages, losses, controversies, costs, expenses, and attorneys’ fees of any nature whatsoever, whether based
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 10 of 19
on any federal law, state law, common law, territorial law, foreign law, contract, rule, regulation, any regulatory
promulgation (including, but not limited to, any opinion or declaratory ruling), common law or equity, whether known
or unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or contingent, liquidated
or unliquidated, punitive or compensatory, as of the date of the Final Approval Order, including those that (1) arise out
of any alleged violation of the TCPA by the Released Parties including in contacting or attempting to contact Settlement
Class Members via non-emergency Calls to cellular telephones, to the fullest extent those terms are used, defined or
interpreted by the TCPA and relevant regulatory or administrative promulgations and case law, or (2) arise from the
administration of this Settlement, including all claims arising from or related to any alleged data breaches, failures to
comply with state and federal privacy laws, failures to confirm the proper identity of class members and any other

                                      Questions? Call PHONE
                                                         6 or visit WEBSITE
                                                         6
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 11 of 19
alleged violations of state and federal laws that govern the collection and storage of consumer financial information and
the electronic distribution of funds. In other words, Released Claims include TCPA claims and any claims that arise out
the calls that Plaintiff alleges violated the TCPA. This includes, for example any alleged violations of state telemarketing
laws.
“Released Parties” means Defendant and its past, present, and future directors, officers, managers, employees,
contractors, shareholders, parent companies, general partners, limited partners, principals, subsidiaries, insurers,
reinsurers, shareholders, attorneys, advisors, representatives, predecessors, successors, divisions, joint ventures, assigns,
or related entities, and each of their respective executors, successors, assigns and legal representatives; TELUS
International (U.S.) Corporation; TPUSA-FHCS, Inc. fka Aegis USA, Inc.; Working Solutions, LLC; Tree Rings, LLC
(and other entities and individuals at those entities placing calls on Defendant’s behalf); and Defendant’s senior housing
partners, including independent living, assisted living and memory care facilities, senior day care and home care
providers, senior apartment facilities, skilled nursing facilities and residential care homes that made calls to Settlement
Class Members using telephone numbers provided by Defendant.
The Settlement Agreement (available at the website) provides more detail regarding the release and describes the
Released Claims with specific descriptions in necessary, accurate legal terminology, so read it carefully. You can talk
to the law firms representing the Class listed in Question 12 13 for free or you can, at your own expense, talk to your
own lawyer if you have any questions about the Released Parties or the Released Claims or what they mean.
Class Members are not precluded from addressing, contacting, dealing with, or complying with requests or inquiries
from any governmental authorities relating to the issues raised in this class action settlement.
The release does not apply to Class Members who timely opt-out of the Settlement.

                          EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don't want to participate in this Settlement, then you must take the steps below to exclude yourself from the
Settlement.
1112. How do I exclude myself from the Settlement?
To exclude yourself from the Settlement, you must submit an Exclusion Form electronically at WEBSITE or mail your
Exclusion Form postmarked no later than DATE, to:
                                         APFM TCPA Settlement Administrator
                                                   ADDRESS
If you ask to be excluded, you will not get any Settlement Award, and you cannot object to the Settlement. You will
not be legally bound by anything that happens in this lawsuit.

                                   THE LAWYERS REPRESENTING YOU
1213. Do I have a lawyer in this case?
The Court appointed the following law firms to represent you and other Class Members: Lieff Cabraser Heimann &
Bernstein, LLP, Mason Lietz & Klinger LLP, Hussin Law Firm, and Frank Freed Subit & Thomas LLP.
These lawyers are called Class Counsel. Class counsel have applied for payment from the Settlement Fund of $1,500,000
in legal fees and costs of $75,000 to compensate them for work on behalf of Class Members. Regardless of whether the
Court grants Class Counsel’s request, no Class Member will be charged individually for Class Counsel’s services. If
you want to be represented by your own lawyer, you may hire one at your own expense.
Class Counsel may be contacted at the following addresses and numbers:
      Daniel Hutchinson, Lieff Cabraser Heimann & Bernstein, LLP [ADDRESS] [NUMBER]
      Gary Klinger, Mason Lietz & Klinger LLP [ADDRESS] [NUMBER]
      Tammy Hussin, Hussin Law Firm [ADDRESS] [NUMBER]
      Michael Subit, Frank Freed Subit & Thomas LLP [ADDRESS] [NUMBER]
1314. How will the lawyers and class representative be paid?
Class Counsel has submitted a motion asking the Court to approve payment of $1,500,000 (25% of the Settlement Fund)
and costs of $75,000 to compensate them for expenses and for attorneys’ fees for investigating the facts, litigating the
case, and negotiating the Settlement. Class Counsel will also request an award of one service payment of $10,000 to the
Class Representative and $2,500 to the former plaintiff, in compensation for their time and effort. The Court may award
less than these amounts. These payments, along with the costs of administering the Settlement, will be made out of the
Settlement Fund. A copy of Class Counsel’s application for attorneys’ fees and costs is available on the Settlement
Website.
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 12 of 19
You may object to Class Counsel’s application for attorneys’ fees and costs by sending a letter to the Settlement
Administrator by DATE or by appearing in person, or through an attorney hired by you, at the Final Approval
Hearing on DATE.

                                   OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.
                                       Questions? Call PHONE
                                                          7 or visit WEBSITE
                                                          7
               Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 13 of 19
1415. How do I tell the Court if I do not think the Settlement is fair?
You can tell the Court that you don't agree with the Settlement or some part of it. If you are a Class Member, you can
object to the Settlement if you do not think the Settlement is fair. You can state reasons why you think the Court should
not approve it. The Court will consider your views. To object, you may send a letter to the Settlement Administrator by
DATE, appear in person at the Final Approval Hearing on DATE, or appear through an attorney hired by you, at the
Final Approval Hearing on DATE. You do not need to seek permission in advance or communicate to the Settlement
Administrator to speak at the Final Approval Hearing.
If you prefer to send a letter, your objection must be mailed by DATE to:
                                        APFM TCPA Settlement Administrator
                                                  ADDRESS
                                     THE FINAL APPROVAL HEARING
1516. When and where will the Court decide whether to approve the Settlement?
The Court will hold a hearing to decide whether to approve the Settlement. This Final Approval Hearing will be held at
         on      ,       ,     at the United States District Court for the Western District of Washington, 700 Stewart
Street, Courtroom 15206, Seattle, WA 98101-9906. At this hearing, the Court will consider whether the Settlement is
fair, reasonable, and adequate, and whether to award attorneys’ fees, expenses, and service awards as described above,
and in what amounts. If there are objections, the Court will consider them. After the hearing, the Court will decide
whether to approve the Settlement. We do not know how long it will take the Court to issue its decision. It is not
necessary for you to appear at this hearing, but you may attend in person at your own expense or through an attorney
hired by you.
In light of the outbreak of Coronavirus Disease 2019, the Court cannot be certain that a final approval hearing can be
conducted on the date or in the manner anticipated at the time it is scheduled. To obtain up-to-date information about
the     status     of    the    final    approval      hearing,     please    visit    www.wawd.uscourts.gov        or
www.wawd.uscourts.gov/APlaceForMom. You should NOT contact the Court about this matter or the status of the final
approval hearing and should instead direct all correspondence to the Settlement Administrator or class counsel.
1617. May I speak at the hearing?
You may speak at the Final Approval Hearing in person or through an attorney hired by you. You cannot speak at the
hearing if you excluded yourself from the Class.

                                              IF YOU DO NOTHING
1718. What happens if I do nothing at all?
If you received this a notice by U.S. mail and your notice indicates you are a member of Group 1, and you do nothing
in response, you will be bound by the terms of the Settlement if it is finally approved by the Court, and you will
receive a pro rata share of any proceeds of the Settlement automatically.
If you received this a notice by email and your notice indicates you are a member of Group 1, and you do nothing in
response, you will be bound by the terms of the Settlement if it is finally approved by the Court, and will not receive a
pro rata share of any proceeds of the Settlement automatically. In order to receive a settlement payment, you must
provide an updated mailing address at this link [WEBSITE] by DATE.
If you received this a notice via email and your notice indicates you are a member of Group 2, and you do nothing in
response, you will be bound by the terms of the Settlement if it is finally approved by the Court, and you will not receive
any monetary benefit from the Settlement. To receive a pro rata share of any proceeds of the Settlement, you must
complete and timely submit a Claim Form to the Settlement Administrator on or before [date].
If you believe you are a Class Member, but you did not receive a notice via U.S. mail or email, and you do nothing, you
will be bound by the terms of the Settlement if it is finally approved by the Court, and you will not receive any
monetary benefit from the Settlement. To receive a pro rata share of any proceeds of the Settlement, you must complete
and timely submit a valid Claim Form to the Settlement Administrator on or before [DATE].
                                      GETTING MORE INFORMATION
1819. How do I get more information?
This Notice summarizes the proposed Settlement. More details are in the Settlement Agreement. You can get a copy of
the Settlement Agreement by calling the Claims Settlement Administrator toll-free at NUMBER, writing to: APFM
TCPA Settlement Administrator, ADDRESS; or visiting the website at WEBSITE, where you will find answers to
common questions about the Settlement, a Claim Form, plus and other information to help you determine whether you
are a Class Member, and whether you are eligible to choose a payment method, or make a donation at your election.

                                       Questions? Call PHONE
                                                          8 or visit WEBSITE
                                                          8
Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 14 of 19




                      Exhibit E
         Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 15 of 19

                                                 Claim Form
 If you received this a notice via email and are in Group 2, you must submit a completed claim form by
   DATE to receive a pro rata share of the settlement funds. If you do nothing in response, you will be
      bound by the terms of the Settlement if it is approved by the Court, and you will not receive any
   monetary benefit from the Settlement. A Settlement Award is a cash payment that will be issued by
  check (or by electronic payment, if you complete a payment section form and designate an alternative
   payment method or donated if you choose to donate). Plaintiff’s counsel estimate that the Settlement
 Award to each Class Member who submits a valid and timely claim form will be in the range of $34.00.
 The final cash payment amount will depend on the total number of Group 1 Class Members who can be
    located and total number of Group 2 Potential Class Members who submit valid and timely claims.

 Your claim form must be completed online at WEBSITE or postmarked by DATE for your claim to be
                                             accepted.


(1)      Contact Information

               First Name                                                     Middle Name


 Name          Last Name                                                                      Suffix


               Street/P.O. Box                                                         Unit/Apt. Number

Mailing
               City/Town                                          State   Zip Code
Address
                                                                                              -

(2)      Cellular Phone Number(s)

              Cellular Telephone Number 1                     -           -
              Cellular Telephone Number 2                     -           -
              Cellular Telephone Number 3                     -           -

(3)      Eligibility Confirmation

I certify that between August 7, 2013 and August 15, 2019, the Cellular Phone Number(s) listed above
received nonemergency call(s) from or on behalf of A Place for Mom, which I did not consent to receive.


Claim forms must be mailed and postmarked to the following address by                   .

                             A Place for Mom TCPA Settlement Claims Administrator
                                                ADDRESS




147712152.4
Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 16 of 19




                      Exhibit F
         Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 17 of 19

                                      Optional Payment Selection Form
 Complete this form only if you want to receive an electronic cash payment or would like to donate
your settlement payment to charity. If you want to receive a cash payment via check, do not complete
this form. Your payment selection form must be completed online at WEBSITE by DATE to be accepted.

 IMPORTANT: If you received a notice via email and are in Group 1, you must submit an updated mailing address
form if you want to receive a cash payment; however, you do not need to submit an updated mailing address form if
 you complete this optional payment selection form and elect to receive an electronic cash payment or donate your
 settlement payment to charity. This is not an updated mailing address form. Please visit WEBSITE to access and
submit an updated mailing address form. If you received thisa notice via email and are in Group 2, you must submit
a completed claim form by DATE to receive a pro rata share of the settlement funds. This is not a claim form. If you
             cannot find your claim form, pPlease visit WEBSITE to access and submit a claim form.

Payment Selection

I elect to receive (choose only one):


□      A cash payment sent via an electronic payment to my email at:


    Email


□      A cash donation to the Fisher Center for Alzheimer’s Research Foundation, a non-profit charity.

If you do not provide a valid email address, you will receive payment via check at the postal address
at which you received notice at or the postal address you provided.




147712152.4
Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 18 of 19




                      Exhibit G
         Case 2:17-cv-01826-TSZ Document 151 Filed 05/27/20 Page 19 of 19

                                Updated Mailing Address Form

               (For Group 1 Class Members Who Received Notice via Email Only)


(1)      Contact Information

              First Name                                          Middle Name


 Name         Last Name                                                           Suffix


              Street/P.O. Box                                              Unit/Apt. Number

Mailing
              City/Town                                 State   Zip Code
Address
                                                                                  -




147712152.4
